Title: From George Washington to William Duer, 20 December 1782
From: Washington, George
To: Duer, William


                        
                            Sir
                            Head Quarters Decr 20. 1782
                        
                        Apprehensive that the passage of the North River, will soon be obstructed, if not totally shut up by the ice;
                            so as to render it impossible to transport Cattle or other supplies from the eastern side to this Army—I have thought it
                            necessary to mention the circumstance, in season, that you might be provided against the contingency, and fall upon some
                            resource to insure the supplies thro’ the severity of the Winter. I am Sir &c.

                    